WALLACE, Chief Judge,
concurring:
I concur in part I of the opinion and in the result reached in part II. I write separately to emphasize two points.
First, as the majority correctly holds in part II.C., as of 1987, Figueroa did not have a clearly established right to be free from danger, unless a government official took some affirmative action to interfere with his physical liberty. Walker v. Rowe, 791 F.2d 507, 510-11 (7th Cir.), cert. denied, 479 U.S. 994, 107 S.Ct. 597, 93 L.Ed.2d 597 (1986); McClary v. O’Hare, 786 F.2d 83, 88-89 (2d Cir.1986); Bowers v. DeVito, 686 F.2d 616, 618 (7th Cir.1982). In this case, the government did not restrain or otherwise interfere with the physical liberty of Figueroa or any other member of the plaintiff class. That is sufficient to decide the issue. The majority’s attempt to draw a line between acts of omission and acts of commission is unnecessary to the resolution of this case and should be regarded as dicta.
Second, I disagree with the majority’s characterization of the state of the law in 1987. The cases cited by the majority do not create a clearly established right “not to be exposed to danger if a government actor had first taken some action to restrain a person’s liberty.” Maj. op. at 1410. Instead, these cases establish a right to be free from danger created by the action of a government official that interferes with a person’s physical liberty. That is an important distinction. Because our task in reviewing a qualified immunity defense is to describe accurately the state of the law, not to extend it, I cannot agree with the majority’s subtle change.